DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter DeVore on 3/29/2021.

The application has been amended as follows: 

Claim 11:	A hemostatic device comprising:
a flexible band configured to be wrapped around a hemostasis-requiring site of a limb;

an inflatable portion configured to overlap with the band and inflate when a fluid is injected into the inflatable portion; and
a tube body and a cover portion;
wherein the tube body includes a hole portion opening into an interior of the inflatable portion and the cover portion is disposed over the tube body so as to cover the hole portion and be in close contact with the tube body; and
wherein the cover portion includes a communication portion; 
wherein the tube body is movable relative to the cover portion between a position in which the hole portion of the tube body overlaps with the communication portion of the cover portion and a position in which the hole portion of the tube body does not overlap with the communication portion of the cover portion, the tube body and the cover portion being configured such that air is discharged from the inflatable portion when the tube body is in the position in which the hole portion of the tube body overlaps with the communication portion of the cover portion, and such that air is not discharged from the inflatable portion when the tube body is in the position in which the hole portion of the tube body does not overlap with the communication portion of the cover portion.

Claims 16-20 are cancelled.

Reasons for Allowance
Claims 1, 3-9 and 11-15 are allowed. 
In combination with the reminder of claims 1 and 11, no art on record could be found to teach (claim 1) wherein the tube body is rotatable relative to the cover portion so that a positional relationship between the communication portion and the hole portion is controllable or (claim 11) wherein the tube body is movable relative to the cover portion between a position in which the hole portion of the tube body overlaps with the communication portion of the cover portion and a position in which the hole portion of the tube body does not overlap with the communication portion of the cover portion, the tube body and the cover portion being configured such that air is not discharged from the inflatable portion when the tube body is in the position in which the hole portion of the tube body does not overlap with the communication portion of the cover portion. The closest art found was Amisar (20070191881). As to claim 1, as explained in the non-final, there is no evidence that the device as disclosed allows the tube portion to rotate relative to the cover portion. Modifying the device to allow rotation would likely interfere with the seals ability to keep air inside the inflatable bladder and thus affect the devices ability to keep pressure constant. As to claim 11, Amisar’s tube body is not movable relative to the communication portion because they are one single continuous piece. Breaking this piece to meet the claimed structure would destroy the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771